Exhibit 10.1

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of this
27th day of September, 2011 (the “Execution Date”), by and between BMR-3450
MONTE VILLA PARKWAY LLC, a Delaware limited liability company (“Landlord,” as
successor-in-interest to Phase 3 Science Center LLC (“Original Landlord”)), and
MARINA BIOTECH, INC., a Delaware corporation (“Tenant,” f.k.a. MDRNA, Inc., as
successor-in-interest to Nastech Pharmaceutical Company Inc. (“Original
Tenant”)).

RECITALS

A. WHEREAS, Original Landlord and Original Tenant entered into that certain
Lease dated as of April 23, 2002 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated as of July 1, 2003, that certain Second
Amendment to Lease dated as of January 29, 2004, that certain Third Amendment to
Lease dated as of March 5, 2009, that certain Fourth Amendment to Lease dated as
of July 27, 2009, and that certain Fifth Amendment to Lease dated as of
December 16, 2010 (collectively, the “Lease”), whereby Tenant leases certain
premises from Landlord at 3450 Monte Villa Parkway in Bothell, Washington; and

B. WHEREAS, Tenant and Landlord desire to terminate the Lease on the terms set
forth below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Agreement, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein.

2. Termination. Tenant shall surrender and fully vacate the Premises within
thirty (30) days after the Execution Date in the condition required by the
Lease. As conditions precedent to the termination of the Lease, Tenant shall
timely vacate and surrender the Premises and complete all the obligations under
the Lease for such surrender, including (without limitation) decommissioning the
Premises and, notwithstanding the termination of the Lease, performing Tenant’s
obligations pursuant to Section 39.10 of the Original Lease; provided that, if
the Exit Report identifies any deficiencies, Tenant shall have until the date
that is ninety (90) days after the Execution Date to correct such deficiencies
in accordance with such Section; and provided, further, that, should correction
of any identified deficiencies require additional time, Tenant shall provide,
within forty (40) days after the Execution Date, a work plan to Landlord for
Landlord’s approval, which approval shall not be unreasonably withheld, and the
period for correction of such deficiencies shall be extended as agreed upon in
writing by Landlord and Tenant (provided that, if the parties cannot agree on
the length of such extension, either Landlord or Tenant may submit such dispute
to Environmental Resources Management (“ERM”) for



--------------------------------------------------------------------------------

resolution, and the decision of ERM as to the length of such extension shall be
binding upon the parties). Provided the foregoing conditions are satisfied, the
Lease shall be fully and finally terminated and shall no longer be of any force
or effect, except for those provisions (the “Surviving Terms”) that, by their
express terms, survive the expiration or earlier termination thereof.

3. Termination Consideration. Tenant acknowledges that Landlord may incur
certain costs in association with the termination of the Lease, including
(without limitation) the loss of rental income for the remainder of the Term and
costs in procuring a new tenant and preparing the Premises for the same, the
exact amount of which costs shall be extremely difficult and impracticable to
ascertain. Therefore, in consideration for Landlord agreeing to terminate the
Lease prior to its natural expiration, Tenant shall, upon execution of this
Agreement, issue to (a) BioMed Realty, L.P. (“BioMed”), or its assignee six
million six hundred eighty-six thousand three hundred seventy-three
(6,686,373) shares and (b) BioMed Realty Holdings, Inc. (“Holdings”), or its
assignee one million one hundred thirteen thousand six hundred twenty-seven
(1,113,627) shares of certificated stock in Tenant, and in connection therewith
(y) BioMed (or BioMed’s assignee) and (z) Holdings (or Holdings’ assignee), as
applicable, have executed with and delivered to Tenant Stock Purchase Agreements
in the forms attached hereto as Exhibit A and B, respectively, providing for the
issuance of such shares, which shares shall be deemed fully earned upon the
execution and delivery of this Agreement and such Stock Purchase Agreements, and
shall not be subject to rebate.

4. Operating Expenses. Attached as Exhibit C hereto is the final Operating
Expense reconciliation with respect to the Lease. Except as set forth thereon,
no further amounts shall be due from Tenant and no further credits shall be due
by Landlord.

5. Release of Liability. Conditioned on the performance by the parties of the
provisions of this Agreement, each of Landlord and Tenant fully and
unconditionally releases, cancels, annuls, rescinds, discharges, disclaims,
waives and releases any and all rights and benefits it may have under the Lease
arising from and after the Execution Date, except for the Surviving Terms.

6. Quitclaim. To the extent, if any, that the Lease gives Tenant any right,
title or interest in or to the Premises, Tenant does hereby remise, release and
quitclaim to Landlord such right, title or interest in or to the Premises and
shall execute and deliver to Landlord any documentation reasonably requested by
Landlord to effect or document such remise, release and quitclaim.

7. Preference. In the event that any court of competent jurisdiction enters a
final order, judgment or other finding that any payment under this Agreement or
a Stock Purchase Agreement constitutes a voidable or preferential payment or an
improper or disproportionate payment or is otherwise in violation of law or
subject to a claim of preference (a “Finding”), then Landlord may, in its sole
and absolute discretion, in addition to any other remedy provided by the Lease,
at law or in equity, declare this Agreement to be null and void and Landlord’s
claims revived as if this Agreement had not been entered into.

 

2



--------------------------------------------------------------------------------

8. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation or obtaining of this Agreement and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent employed or engaged by it
or claiming to have been employed or engaged by it.

9. Representation of Parties. Each party represents that it has not made any
assignment, sublease, transfer, conveyance or other disposition of the Lease or
any interest therein, nor made or entered into any agreement that would result
in any mechanic’s lien or other claim, demand, obligation, liability, action or
cause of action arising from or with respect to the Lease or the Premises.
Further, neither Landlord nor any of its affiliates has entered into any
discussions that would reasonably be expected to result in the leasing of the
Premises to a third party within sixty (60) days following the Execution Date.

10. Third Party Beneficiary. Each of BioMed and Holdings is a third party
beneficiary of Section 3 of this Agreement, and shall have the right to enforce
its terms against Tenant.

11. Miscellaneous. The covenants, agreements, terms, provisions and conditions
contained in this Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Agreement and the Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties. This
Agreement shall become effective only upon execution and delivery hereof by
Landlord and Tenant. The captions of the paragraphs in this Agreement are
inserted and included solely for convenience and shall not be considered or
given any effect in construing the provisions hereof. All exhibits hereto are
incorporated herein by reference.

12. Counterparts. This Agreement may be executed in one or more counterparts
that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Agreement.

 

LANDLORD:

BMR-3450 MONTE VILLA PARKWAY LLC,

a Delaware limited liability company

By:   /s/ Kevin M. Simonsen Name:    Kevin M. Simonsen Title:   VP, Real Estate
Counsel

 

TENANT:

MARINA BIOTECH, INC.,

a Delaware corporation

By:   /s/ Phil Ranker Name:    Philip C. Ranker Title:   CAO Marina Biotech

 

Acknowledged and Agreed:

BIOMED REALTY HOLDINGS, INC.,

a Maryland corporation

By:   /s/ Kevin M. Simonsen Name:    Kevin M. Simonsen Title:   VP, Real Estate
Counsel



--------------------------------------------------------------------------------

BIOMED REALTY, L.P.,

a Maryland limited partnership

By:   /s/ Kevin M. Simonsen Name:    Kevin M. Simonsen Title:   VP, Real Estate
Counsel